



RETIREMENT TRANSITION AGREEMENT


This Retirement Transition Agreement (“Agreement”) is entered into this 6th day
of June 2019 between Jacobs Engineering Group Inc. and its affiliated and
subsidiary companies (“Jacobs”) and Terence Hagen (“Employee”). The effective
date of this Agreement shall be the “Effective Date” as defined in the
Revocation Period paragraph, below.


WHEREAS, Employee has been a full-time employee of Jacobs; and


WHEREAS, Employee has announced his intention to retire from Jacobs; and


WHEREAS, Employee and Jacobs desire to agree on the terms and timing of such
retirement; and


WHEREAS, Employee and Jacobs wish to document that this is a mutual and amicable
transition of Employee to retirement; and


WHEREAS, Employee and Jacobs desire to define the details of Employee’s
retirement transition from Jacobs.


NOW, THEREFORE, in consideration of the valuable promises and the agreements
contained herein, it is agreed as follows:


1.
Retirement Date. Employee shall begin a transition to retirement beginning
October 1, 2019 (the “Transition Date”), transitioning on the Transition Date
from full-time status to modified full-time status, and shall retire from Jacobs
effective December 31, 2020 (the “Retirement Date”). The period between October
1, 2019 and the Retirement Date is referred to as the “Transition Period.” After
the Retirement Date, Employee shall perform no further duties, functions or
services for Jacobs.



2.
Resignation of Officer and Director Positions, and Termination of Executive
Severance Pay Plan Participation and Benefits. As of the Effective Date (as
defined in the Revocation Period paragraph, below) of this Agreement, Employee
will cooperate with Jacobs to effect resignations of his executive officer,
officer, director and/or managing positions with Jacobs and its affiliated legal
entities on a time schedule as determined by Jacobs (working in consultation
with Employee). Jacobs and Employee may mutually agree to Employee’s continuing
role as a director of one or more Jacobs’ legal entities from and after the
Effective Date, as may be permissible for such legal entity(ies). By signing
this Agreement, Employee acknowledges and agrees that as of the Effective Date
he shall not be entitled to any benefits under the Jacobs Engineering Group Inc.
Executive Severance Pay Plan (“Executive Severance Plan”), that his
participation under such Executive Severance Plan is terminated by mutual
consent as of the Effective Date, that this Agreement satisfies any termination
notification obligations that may otherwise exist under the Executive Severance
Plan, and that this Agreement supersedes and replaces entirely any benefits that
may otherwise be set out in the Executive Severance Plan.



3.
Executive Advisor. On June 3, 2019, Employee became a special advisor to Jacobs’
Chief Executive Officer (“CEO”), and as of the Transition Date Employee shall
continue in this role on a modified full-time basis, with the expectation that
Employee will work at least 21 hours per week during this period. Employee shall
perform this advisory role until December 31, 2020, and his salary between
October 1, 2019 and December 31, 2020 shall be $62,500.00 per month. The period
between June 3, 2019 and December 31, 2020 is referred to as the “EA Period.”
Such salary shall be paid, after applicable tax withholdings and deductions, in
conformance with Jacobs’ normal payroll practices. During the EA Period,
Employee shall not be eligible to receive any additional incentive compensation,
such as cash bonuses or new equity awards, except as provided in Management
Incentive Plan and/or Long Term Incentive Plan paragraph below to the extent any
Fiscal Year 2019 incentive cash award is not paid until after the EA Period
begins. Employee will accrue paid time off (“PTO”) during the EA Period and be
eligible for holiday pay, which PTO accruals and holiday pay will be pro-rated
based on Employee’s modified full-time employee status and the number of hours
worked.



4.
Termination Payment. Provided that Employee delivers to Jacobs a timely signed
supplemental release agreement (“Supplemental Release Agreement”), attached
hereto as Exhibit B, covering the employment period between the Effective Date
of this Agreement and the Retirement Date, Employee shall receive a lump sum
termination payment of $10,000.00 (Ten Thousand Dollars and Zero Cents), less
all applicable tax withholdings and deductions, within 30 days of the effective
date of the Supplemental Release Agreement. Employee acknowledges and
understands that he cannot sign the Supplemental Release Agreement until on or
after the Retirement Date.



5.
Management Incentive Plan and/or Long Term Incentive Plan. By signing below,
Employee is not waiving during the EA Period any entitlement to receive a Fiscal
Year 2019 Management Incentive Plan award, or waiving any continued vesting
under any Long Term Incentive Plan for Fiscal Year 2019 or prior Fiscal Years,
which vesting shall continue through the Employee’s termination of employment
date as per applicable plan(s).  Except as set forth herein, Employee
acknowledges and agrees that, to the extent Employee has been and/or currently
is a participant in the Jacobs Management Incentive Plan (“MIP”) and/or the
Jacobs Long Term Incentive Plan (“LTIP”), he will not be eligible to participate
in, nor will he receive any additional awards (whether in cash, stock or other
instrument) under, the MIP and/or the LTIP, including for Fiscal Year 2020
and/or any future year programs.  Employee acknowledges that from and after
Employee’s termination of employment date, all outstanding restricted stock,
restricted stock units, performance stock units, and/or stock incentives shall
be handled as per applicable plan documents and stock award agreements, and that
unvested restricted stock units, performance stock units and/or any other
unvested stock as of Employee’s termination of employment date, shall be
forfeited as per applicable plan(s).



6.
Effect of Termination for Cause. Should Employee’s employment with Jacobs be
terminated for Cause (as defined below) prior to the Retirement Date, then any
then unpaid amounts/benefits otherwise payable or provided to Employee under
this Agreement, inclusive of those specifically set out under the Executive
Advisor paragraph, the Termination Payment paragraph, the Management Incentive
Plan and/or Long Term Incentive Plan paragraph, and the Other Employee Benefits
paragraph, shall be immediately and forever forfeited by Employee. For purposes
of this Agreement, “Cause” shall mean and be limited to Jacobs’ termination of
Employee’s employment with Jacobs following the occurrence of any one or more of
the following:



a.
Employee is convicted of, or pleads guilty or nolo contendere to, a felony;



b.
Employee willfully and continually fails to substantially perform his duties
with Jacobs (other than any such failure resulting from his incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to him by the Chief Executive Officer which specifically identifies
the manner in which the Chief Executive Officer believes that Employee has not
substantially performed his duties;



c.
Employee willfully engages in conduct that is materially injurious to Jacobs or
its affiliates, monetarily or otherwise;



d.
Employee commits an act of gross misconduct in connection with the performance
of his duties to Jacobs;



e.
Employee’s willful violation of any material Jacobs policy; or



f.
Employee materially breaches any employment, confidentiality, restrictive
covenant or other similar agreement between Jacobs and Employee.



7.
Stock Incentives. By signing below, Employee is not forfeiting any continued
vesting through any termination of employment date of any stock options,
restricted stock, performance stock and/or stock incentives he may have received
prior to the Effective Date of this Agreement, nor is Employee forfeiting the
ability to exercise any stock options through any applicable exercise date
provided in the applicable stock option award agreement.  Employee acknowledges
that from and after any termination of employment date, all outstanding stock
options, restricted stock, restricted stock units, performance stock units, and
stock incentives shall be handled as per applicable plan documents and stock
award agreements.  Except as otherwise noted in the agreements, from and after
the applicable termination of employment date any unvested stock options,
unvested restricted stock, unvested restricted stock units, unvested performance
stock units, and/or other unvested stock incentives that Employee has will be
forfeited as per plan.



8.
Other Employment. If Employee accepts other employment without the prior written
permission of Jacobs’ CEO prior to the Retirement Date, such action shall be
deemed a voluntary resignation by Employee effective as of the date of his other
employment, and Employee shall not be eligible to receive any of the benefits
described in this Agreement that are then unpaid, including those specified in
the Executive Advisor, Termination Payment, and Management Incentive Plan and/or
Long Term Incentive Plan paragraphs, above, and all unvested benefits and
incentive awards/stock options under any Jacobs benefit plan, stock plan and/or
compensation plan shall be handled, including with respect to forfeiture and/or
exercise rights, as per plan in accordance with such voluntary resignation.



9.
Vested Benefits. Nothing herein shall deprive Employee of any vested benefits
that Employee has in any Jacobs' 401(k) plan or other employee benefit plans.
Employee cannot withdraw or transfer funds in any Jacobs’ 401(k) plans until
after Employee’s termination of employment date, except as may be otherwise
permitted under the terms of any applicable plan in which Employer participates.



10.
Jacobs Executive Deferred Compensation Plan and JTech Deferred Compensation
Plan. Employee acknowledges that that under Section 409A of the Internal Revenue
Code, as long as he does not experience a Separation from Service under Section
409A through the Retirement Date, then no distributions will be triggered before
the Retirement Date from the Executive Deferral Plan (“EDP”) or the Jacobs
Technology Inc. Deferred Compensation Plan (“JTech DCP”). Employee understands
that a participant in the EDP and/or the JTech DCP shall be considered to have
experienced a termination of employment (and thus a Separation from Service)
when the facts and circumstances indicate that the participant and his employer
reasonably anticipate that either (a.) no further services will be performed for
the employer after a certain date, or (b.) that the level of bona fide services
the participant will perform for the employer after such date will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such participant over the immediately preceding 36-month period.
Employee and Jacobs agree that it is expected that Employee will work at least
21 hours per week from the Transition Date through the Retirement Date. The
foregoing notwithstanding, Employee acknowledges and understands that if the
facts and circumstances indicate either (a.) or (b.), above, distributions under
the EDP and the JTech DCP will occur as per plan, irrespective of whether
Employee continues in his employment status with Jacobs through the Retirement
Date. Employee also acknowledges that a Separation from Service under Section
409A will occur upon Employee’s Retirement Date, and distributions under the EDP
and JTech DCP will then happen as per plan.



11.
Acknowledgment of Full Payment. Employee acknowledges that the payments and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Employee through the Effective
Date of this Agreement as a result of his employment with Jacobs, and that in
the absence of this Agreement, Employee would not be entitled to, among other
things, the payment(s) and benefits specified in this Agreement.



12.
Other Employee Benefits. Employees age 55 or older with at least five (5) years
of service as of the termination of employment date may be eligible for
participation in the Jacobs Aetna Retiree Health Access Program, subject to plan
rules and availability. Employee should consult with Jacobs Corporate Human
Resources regarding this program and eligibility. Employee will continue to
receive AYCO (financial services) and Cooper Clinic (executive medical physical)
benefits through the Retirement Date. As well, any travel by and associated
reimbursement of Employee for Jacobs’s business will continue to be on the basis
of the executive level in Jacobs’s travel policy.



13.
Right to Elect Continued Coverage. Upon Employee’s termination of employment,
Employee may elect to continue health insurance coverage as and when permitted
under the Consolidated Omnibus Budget Reconciliation Act (COBRA). Information on
COBRA and the cost to continue coverage will be mailed to Employee by Jacobs’
COBRA Administrator (UnitedHealthcare). Employee will have 60 days after receipt
of this information to elect COBRA participation, retroactive to the termination
of Employee’s employment status. Employee and Employee’s covered dependents
should retain his/her/their health insurance cards if Employee or any covered
dependent plan to continue coverage. Employee may contact United Health Care at
1.866.747.0048 or e-mail Cobra_kyoperations@uhc.com with any questions regarding
COBRA benefits continuation.



Employee should contact Jacobs’ Corporate Human Resources Department regarding
conversion rights or porting rights for life and accident insurance coverage
following the Retirement Date.


14.
Non-Disclosure of Trade Secrets, Confidential and Proprietary Information. The
change in employee’s status during the Transition Period and/or termination of
Employee’s employment at any later date does not terminate Employee’s
obligations under any code of conduct, employee ethics and business conduct
principles, employee administration agreement, employee invention and
confidentiality agreement, or other such documents employee signed and/or agreed
to as a condition of and/or during the course of Employee’s employment within
the Jacobs Engineering Group Inc. group family of companies. Jacobs may enforce
the confidentiality and continuing obligation provisions of such documents even
though Employee leaves its employ.



Employee’s position at Jacobs placed Employee in the possession of highly
sensitive and extremely proprietary information of Jacobs, including, but not
limited to, in the very highly competitive consulting, engineering, design,
construction and construction management business. Employee must hold in
confidence and may not disclose any proprietary, technical or business records,
data or information developed by Employee or disclosed to Employee by Jacobs or
by its customers or prospective customers or any subsidiary, parent or affiliate
of Jacobs, including but not limited to, information regarding Jacobs’ highly
sensitive extremely proprietary information regarding its consulting,
engineering, design, construction and construction management business and
prospects. Furthermore, Employee may utilize such information only as authorized
by Jacobs. Thus, Employee may not use or disclose any of this information during
any new employment.


The confidential proprietary information and trade secrets include, but are not
limited to, the following:


a.
All business development and client information within the exclusive control of
Jacobs, including but not limited to:



i.
Current and prospective customer lists;



ii.
Current and prospective business projects;



iii.
Pricing, rates, schedules and method of bidding on individual projects;



iv.
Technical details and status reports involving current and prospective projects;



v.
Contracting strategies, philosophies and/or techniques;



vi.
Salary rates and benefit levels for Jacobs’ employees;



vii.
Employment and recruitment policies of Jacobs; and



viii.
Internal policies and procedures utilized by Jacobs in performing business
projects and consulting work.



b.
Strategic business plans and marketing initiatives of Jacobs which are not
general public knowledge.



c.
Any other confidential, proprietary, technical data developed by Employee or
disclosed to Employee by Jacobs during Employee’s employment, whether pertaining
to specific projects with which Employee was involved or otherwise.



As to this information, Jacobs hereby reminds Employee that Employee must abide
by Employee’s confidentiality responsibilities and refrain from using or
disclosing any of the above information to Employee’s new employer or to any
third party without prior written consent from Jacobs. Furthermore, Jacobs also
reminds Employee that Employee must immediately return to it all written
material currently in Employee’s possession relating to the above-listed
proprietary information.


If Employee in any way breaches his obligations not to disclose the trade
secrets and confidential proprietary information of Jacobs, whether by using or
disclosing any of the above-listed information, Jacobs will immediately pursue
all legal remedies available to it, including without limitation, an injunction
preventing Employee’s continued conduct and/or a civil action for damages.


15.
Immunity Under the Defend Trade Secrets Act of 2016. The federal Defend Trade
Secrets Act of 2016 provides immunity to Employee in certain circumstances for
limited disclosure of Jacobs’ trade secrets:



a.
in confidence, either directly or indirectly to a federal, state or local
government official, or to an attorney, “solely for the purpose of reporting or
investigating a suspected violation of law,” or



b.
“in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.”



Additionally, if Employee files a retaliation lawsuit for reporting a suspected
violation of law he may also use and disclose related trade secrets in the
following manner:


c.
Employee may disclose the trade secret to his attorney, and



d.
Employee may use the information in related court proceedings, as long as
Employee files documents containing the trade secret under seal, and does not
otherwise disclose the trade secret “except pursuant to court order.”



16.
Entire Agreement; Choice of Law. This Agreement and the Supplemental Release
Agreement constitute the entire agreements between the parties pertaining to the
subject matter contained therein and, except as explicitly set forth in this
Agreement and the Supplemental Release Agreement, supersede all prior and
contemporaneous agreements, representations, and understandings of the parties.
No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Employee and
Jacobs’ CEO. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas (without giving
effect to its conflicts of laws, rules or principles) and no failure or delay in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. This Agreement is deemed to have been drafted jointly by the parties
and any uncertainty or ambiguity shall not be construed for or against any party
based upon attribution of drafting to any party.



17.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



18.
Release of Claims. In further consideration of the foregoing, Employee (on
behalf of himself and his agents, heirs, successors, assigns, executors and/or
administrators) hereby releases and discharges Jacobs and its affiliated
companies, subsidiaries, and Employee Benefit Plans (as defined below) and their
respective present and former officers, directors, employees, shareholders,
agents, representatives, consultants, insurers, plan administrators, trustees,
fiduciaries, attorneys, successors and assigns (each individually a “Releasee”
and collectively “Releasees”) from any and all matters, claims, demands, causes
of action, debts, liabilities, controversies, judgments and suits of every kind
and nature whatsoever, foreseen or unforeseen, known or unknown, whether in law
or in equity, which Employee has or may have against the Releasees. This release
includes, without limitation, all claims and causes of action, known or unknown
by Employee, arising out of or in any way connected with Employee’s employment
relationship with Jacobs through the Effective Date of this Agreement. This
includes but is not limited to claims for damages, wages or other relief arising
under federal, state, or local laws prohibiting employment discrimination and
other unfair or unlawful treatment, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section
1981, the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans
with Disabilities Act Amendments Act of 2008 (“ADAAA”), the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Lily Ledbetter Fair Pay Act of 2009,
the Family Medical Leave Act of 2008 (“FMLA”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Equal Pay Act of 1963, as amended,
29 U.S.C. § 206(d)(1)-(4), the Rehabilitation Act of 1974, 29 U.S.C. § 701, et
seq., the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
as amended, § 46 U.S.C. § 300gg, et seq., the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), 29 U.S.C. § 1161, et seq., Executive Order 11246,
the Worker Adjustment and Retraining Notification Act of 1988 (“WARN Act”), the
Texas Commission on Human Rights Act, including Tex. Lab. Code § 21.051 and §
21.055, the Texas payday law, the Texas disability discrimination law, the Texas
whistleblower act, the Tennessee Anti-Discrimination Act (a.k.a. Tennessee Human
Rights Act) – Tenn. Code Ann. §4-21-101 et seq., the Tennessee Public Protection
Act (a.k.a. Tennessee Whistleblower Protection and Smokers’ Rights Act) – Tenn.
Code Ann. §50-1-304, the Tennessee Statutory Provisions Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim – Tenn. Code
Ann. §50-1-801, the Tennessee Equal Pay Act – Tenn. Code Ann. §50-2-201 et seq.,
the Tennessee Disability Act – Tenn. Code Ann. §8-50-103, the Tennessee
Occupational Safety and Health Act - Tenn. Code Ann. §50-3-101 et seq., and the
Tennessee Lawful Employment Act - Tenn. Code Ann. §50-1-701 et seq.



This release also includes, without limitation, any claims based on any federal,
state, or local statute, law or ordinance of any jurisdiction relating to
employment, employment discrimination, termination of employment, wages or
benefits, contract (including, by way of example only, any of the Company’s
policies, practices and/or plans), and any and all common law claims, including
wrongful and/or retaliatory termination and/or discharge of employment claims,
contract or promissory estoppel claims, intentional infliction of emotional
distress claims, assault and battery claims, tort claims, including negligence
claims, personal injury claims, third-party claims, slander, libel, and/or
defamation claims, qui tam claims and whistleblower claims, and/or any other
claims based on any state statute or law, contract, covenant of good faith and
fair dealing, public policy or other theories, as well as any claim for
attorney’s fees and/or costs or other expenses or fees. For purposes of this
Agreement, “Employee Benefit Plan” means any employee benefit plan, as defined
in ERISA Section 3(3), sponsored, or contributed to, by Jacobs or any Releasee.
Employee expressly understands that among the various rights and claims being
waived by him in this Agreement are those arising under the Age Discrimination
in Employment Act, (29 U.S.C. § 621, et seq.), as amended. Employee further
warrants that he has not filed any claims against any of the Releasees.


Nothing in this Agreement prohibits Employee from filing a charge or complaint
with the National Labor Relations Board (“NLRB”), the Occupational Safety and
Health Administration (“OSHA”) or the Securities and Exchange Commission
(“SEC”), or a charge of discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or any state fair employment practices agency, or from
participating in any investigation of a charge of discrimination by the EEOC or
any state fair employment practices agency. With respect to any such filing,
Employee understands and agrees that Employee is waiving the right, and shall
not seek, accept, or be entitled, to any monetary relief or recovery (other than
any applicable statutory award or fee that cannot be waived as a matter of law),
whether for himself/herself individually, or as a member of a class or group,
arising from, in connection with, or related to a charge or complaint filed by
Employee for himself/herself or as a representative on behalf of others.
Employee agrees that no lawsuit (federal or state) shall be filed at any time by
Employee against any of the Releasees based upon any claim released above. In
the event Employee breaches this promise by filing such a lawsuit, Employee may
be responsible for paying the attorney’s fees and costs incurred by any and/or
all of the Releasees in defending against the lawsuit, if the lawsuit is brought
in bad faith, or is frivolous and groundless, or if recovery of fees is
otherwise authorized by local, state or federal law. The foregoing does not
nullify the waiver and release by Employee nor limit any of the Releasees’
rights and remedies.


19.
Defense and Indemnity Exception. Notwithstanding the releases and waivers set
forth in this Agreement, and if and only as applicable, Employee shall be
provided with all rights of indemnification and defense provided to any officer
or other executive of Jacobs under any of Jacobs’ bylaws, articles of
incorporation, resolutions and/or insurance policies, and such rights are not
waived by Employee by signing this Agreement.



20.
Consideration Period and Older Workers Benefit Protection Act of 1990 (OWBPA).
In compliance with the OWBPA, and by virtue of this Agreement, Employee has been
advised of the legal requirements of the OWBPA, and fully acknowledges and
agrees as follows:

a.
Employee understands the terms and conditions of this Agreement;

b.
Employee has been advised of Employee’s right to consult an attorney to review
the Agreement, and has either had the benefit of an attorney throughout this
process and has had an attorney review the Agreement or is aware of Employee’s
right to do so and has knowingly waived that right;

c.
Employee does not waive any rights or claims that may arise after the date the
Employee signs the Agreement;

d.
Employee is receiving consideration under this Agreement beyond anything of
value to which Employee is already entitled; and

e.
In order for this Agreement to become effective, Employee must timely return
this Agreement, signed and dated, within the time set forth in this
Consideration Period and Older Workers Benefit Protection Act of 1990 (OWBPA)
paragraph. Employee acknowledges that under the Age Discrimination in Employment
Act and/or OWBPA, Employee has twenty-one (21) days within which to consider
this Agreement before executing it. If, however, Employee executes this
Agreement before the expiration of the 21-days consideration period, Employee
acknowledges that Employee has knowingly and voluntarily waived the
consideration period and further acknowledges that Employee has taken sufficient
time to consider this Agreement before executing it. The Agreement must be
signed, dated, returned to and received by the Company (submitted to Jacobs,
Joanne Caruso, Chief Legal and Administrative Officer, Jacobs Engineering Group
Inc., 1999 Bryan Street, Suite 1200, Dallas, Texas 75201 or by e-mail by .pdf
(no picture images) to Joanne.Caruso@Jacobs.com) on or before 11:59 p.m. PST on
the twenty-first (21st) day of the review period.



21.
Revocation Period. This Agreement shall not become binding on Employee until
seven (7) calendar days after Employee signs. During this 7-day period, Employee
may revoke this Agreement. Such revocation must be in writing, submitted to
Jacobs, Joanne Caruso, Chief Legal and Administrative Officer, Jacobs
Engineering Group Inc., 1999 Bryan Street, Suite 1200, Dallas, Texas 75201, and
received by Jacobs within said 7-day period. Upon expiration of the 7-day
period, Employee acknowledges that this Agreement becomes binding on Employee,
which shall be deemed the effective date (“Effective Date”).



22.
Individual Agreement. This Agreement has been individually negotiated and is not
part of a group exit incentive or other termination program.



23.
Legal Review and Sophisticated Parties. Employee, by signing below, acknowledges
that Jacobs has encouraged him to review the legal effect and implications of
this Agreement with an attorney and carefully and thoroughly review this
Agreement prior to signing. As a senior executive and a sophisticated
financially savvy party, Employee acknowledges by signing this Agreement that he
reviewed this Agreement and understands its terms and conditions.



24.
Non-Disparagement. Employee agrees that he will not in any way disparage Jacobs,
including current or former officers, directors, agents and/or employees of
Jacobs, nor will Employee make or solicit any comments, statements or the like
to the media or to others, that may be considered to be derogatory or
detrimental to the good name or business reputation of Jacobs. Employee’s
non-disparagement obligations under this Agreement are not intended to interfere
with or restrict Employee’s ability to communicate with any administrative,
regulatory, governmental or law enforcement agency, or from testifying under the
power of a subpoena issued from a court of competent jurisdiction.



25.
No Solicitation of Jacobs Employees. Employee agrees and warrants that he will
not, through the Retirement Date and for a period of one (1) year following the
Retirement Date, either directly or indirectly, for himself or on behalf of any
third party, solicit, induce, recruit, or cause another person in the employ of
Jacobs to terminate his or her employment for the purpose of joining,
associating or becoming employed with any business or activity which is in
competition with any business or activity engaged in by Jacobs.



26.
No Solicitation of Jacobs Clients. Employee agrees and warrants that he will
not, through the Retirement Date and for a period of one (1) year following the
termination of his employment, either directly or indirectly, for himself or on
behalf of any third party, solicit, induce, recruit, encourage or otherwise
endeavor to cause or attempt to cause any client, vendor or contractor of Jacobs
to modify, alter and/or terminate its relationship with Jacobs.



27.
Return of Company Property. Employee acknowledges that upon the date of his
termination of employment, he shall return all Jacobs property,
proprietary/confidential information, papers, manuals/notebooks, electronically
stored data, software, media, documentation, diskettes, computer equipment and
related devices, keys, credit cards, government contractor card and phone cards,
and any Jacobs equipment or items to Jacobs. Further, Employee attests by
signing below that Employee has not downloaded, transferred or removed any
Jacobs trade secrets and/or confidential and proprietary information (including
as set out in the Non-Disclosure of Trade Secrets, Confidential and Proprietary
Information paragraph, above) to any devices or accounts, including without
limitation other computers, notebooks, smart or mobile phones, thumb drives,
external e-mail addresses, DVDs, CDs and/or external hard drives.



28.
Sensitive Information. Employee recognizes that in Employee’s role(s) with the
Jacobs, Employee has occupied a position of trust with respect to business
information of a highly sensitive and confidential nature, including but not
limited to, names and duties of key personnel, business and growth/expansion
plans, marketing and business development initiatives and prospects, financial
results and forecasts, bidding information, cost and charging rates and their
make up and structure, customer lists, and profit and operating margins
(“Sensitive Information”). (Sensitive Information does not include information
that is generally available in the public domain, other than as a result of any
action by Employee; provided, however, Sensitive Information shall not be deemed
to be in the public domain merely because individual features of it are in the
public domain unless the combination itself and the principle of operation are
also in the public domain.)



Employee agrees that, in addition to abiding by the Non-Disclosure of Trade
Secrets, Confidential and Proprietary Information paragraph, above, he will not
either directly or indirectly:


a.
Disclose any Sensitive Information to any person, firm or corporation; or



b.
For a period of two (2) years immediately following the date of his termination
of employment, make known to any person, firm or corporation the names or
addresses of any of the customers of Jacobs or Jacobs’ affiliated companies or
any other information pertaining to them that such recipient would be able to
use in competition with Jacobs or Jacobs’ affiliated companies; or



c.
Work for a competitor on any proposal, bids, statements of qualifications, or
other business development tasks (collectively, “proposals”) that are open and
not yet awarded as of the Effective Date of this Agreement and/or Employee’s
termination of employment date that Jacobs is exploring, pursing and/or bidding
upon (collectively, “open pursuits”) and about which Employee learned of
Jacobs’, its clients’ and/or its business affiliates’ Sensitive Information.
Employee agrees that he shall remove himself/herself from working, directly or
indirectly, on any such open pursuits for a competitor since it would not be
possible for Employee to assist a competitor in submitting any proposals or
refining offers on the same open pursuits without using and inevitably
disclosing Jacobs’, its clients’ and/or its business affiliates’ Sensitive
Information. Subject to any other provisions in this Agreement, nothing in this
paragraph prohibits Employee from working on any proposals for a competitor
company where the proposals are initiated or requested by the soliciting party
after the Employee’s termination of employment date.



29.
Voluntary Agreement. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT INVOLVES THE
KNOWING AND VOLUNTARY RELEASE OF KNOWN AND UNKNOWN CLAIMS BY EMPLOYEE AGAINST
JACOBS. EMPLOYEE UNDERSTANDS THAT HE HAS THE RIGHT TO, AND HAS BEEN GIVEN THE
OPPORTUNITY TO, CONSULT WITH AN ATTORNEY OF HIS CHOICE. EMPLOYEE ACKNOWLEDGES
THAT HE HAS BEEN (AND HEREBY IS) ADVISED BY JACOBS THAT HE SHOULD CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES
THAT HE HAS NOT BEEN DISCOURAGED OR DISSUADED FROM CONSULTING WITH AN ATTORNEY
BY JACOBS.











(This section of the page intentionally left blank.)


30.
Arbitration. The parties agree that the arbitration of disputes provides mutual
advantages in terms of facilitating the fair and expeditious resolution of
disputes. In consideration of these mutual advantages, the parties agree to the
Arbitration Procedures set forth in Exhibit “A” attached hereto.





Executed at __College Grove, TN___________, this __11th____ day of _June____,
2019.
(City, State)
    __/s/ Terence Hagen_______________________
Terence Hagen




Executed at __Dallas, TX____________, this ___12th____ day of __June______,
2019.
(City, State)


JACOBS ENGINEERING GROUP INC.

By: _/s/ Shelie Gustafson____________________
                                                     
Name: Shelie Gustafson    


Title: _SVP Human Resources_______________
    



Exhibit “A”
Arbitration Procedures
(a)
Scope of Arbitration

The parties will submit to arbitration, in accordance with these provisions, any
and all disputes either party may have arising from or related to this
Agreement, including, but not limited to, its formation, breach, performance, or
the interpretation, application, or enforceability of this Agreement. The
parties further agree that the arbitration process agreed upon herein shall be
the exclusive means for resolving all disputes made subject to arbitration
herein but that no arbitrator shall have authority to determine whether disputes
fall within the scope of these arbitration provisions.
(b)
Availability of Provisional Relief

These arbitration provisions shall not prevent Jacobs or Employee, as the case
may be, from obtaining injunctive relief from a court of competent jurisdiction
to enforce the confidentiality, non-disparagement, non-solicitation and
non-compete obligations of the parties under this Agreement.
(c)
JAMS Employment Arbitration Rules And Procedures Apply

Any arbitration hereunder shall be conducted under the JAMS Employment
Arbitration Rules and Procedures (“JAMS Rules”). A copy of the JAMS Rules may be
found at http://www.jamsadr.com/rules-employment-arbitration/ or by searching
the internet for “JAMS Employment Arbitration Rules.” This agreement to
arbitrate shall be subject to the Federal Arbitration Act, 9 U.S.C. SECTION 1
ET. SEQ. The arbitration shall proceed before a single arbitrator and the
proceedings shall be confidential to the extent allowed by law.
(d)
Invoking Arbitration

Either party may invoke the arbitration procedures described herein by
submitting to the other, in person, by mail, or reputable delivery service
(e.g., UPS or FedEx) a written demand for arbitration containing a statement of
the matter to be arbitrated in sufficient detail to establish the timeliness of
the demand. The parties shall then have fourteen days within which they may
identify a mutually agreeable arbitrator. After the fourteen-day period has
expired, the parties shall prepare and submit to JAMS a joint submission. In
their submission to JAMS, if they have not already selected a mutually agreeable
arbitrator, the parties shall request that an arbitrator be assigned pursuant to
the JAMS Rules.
(e)
Award Final

The decision of the Arbitrator shall be final, conclusive, and binding on the
parties to the arbitration, subject to judicial review and confirmation as
provided by law. Subject to any remedies the arbitrator may award, the parties
to the arbitration shall be responsible for the arbitration and arbitrator’s
fees in accordance with applicable law. The Arbitrator shall be empowered to
award any remedies (including, without limitation, injunctive and other
equitable relief) that a court of law could award for the claims at issue in the
matter, but such remedies shall be limited to those that are available to a
party in a court of law for said claims. The Arbitration Agreement contained
herein supersedes any other arbitration agreement between the parties.
(f)
Stenographic Record

There shall be a stenographic record of the arbitration hearing, unless the
parties agree to record the proceedings by other reliable means.
(g)
Location

Unless otherwise agreed by the parties, arbitration hearings shall take place in
the state in which the employee worked, at a mutually agreeable place or, if no
agreement can be reached, at a place designated by JAMS.
(h)
Law Governing the Arbitrator’s Award

In rendering an award, the arbitrator shall determine the rights and obligations
of the parties according to the substantive law of the State of Texas (excluding
conflicts of laws principles), and the arbitrator’s decision shall be governed
by state and federal substantive law, including state and federal discrimination
laws, as though the matter were before a court of law.
(i)
Written Awards and Enforcement

Any arbitration award shall be accompanied by a written statement containing a
summary of the issues in controversy, a description of the award, and an
explanation of the reasons for the award. The parties agree that a competent
court shall enter judgment upon the award of the arbitrator, provided it is in
conformity with the terms of this Agreement.
(j)Severability
If any part of this arbitration procedure is in conflict with any mandatory
requirement of applicable law, the statute shall govern, and that part shall be
reformed and construed to the maximum extent possible in conformance with the
applicable law. The remaining provisions of this arbitration procedure shall
remain otherwise unaffected and enforceable.







Exhibit “B”
Supplemental Release Agreement


This Supplemental Release Agreement is between Jacobs Engineering Group Inc. and
its affiliated and subsidiary companies (“Jacobs”) and Terence Hagen
(“Employee”).


WHEREAS, Employee and Jacobs entered into a Retirement Transition Agreement
dated June 6, 2019 (“Retirement Agreement”); and


WHEREAS, Employee and Jacobs agree and understand that, except as otherwise
defined in this Supplemental Release Agreement, capitalized terms in the
Retirement Agreement shall have the same meaning in this Supplemental Release
Agreement; and


WHEREAS, Employee and Jacobs agreed to enter into this Supplemental Release
Agreement as a condition precedent to the Retirement Agreement and the provision
of payments and benefits conferred upon Employee therein; and


WHEREAS, Employee and Jacobs desire to define the terms of this Supplemental
Release Agreement.


NOW, THEREFORE, in consideration of the valuable promises and the agreements
contained in this Supplemental Release Agreement, and in the Retirement
Agreement, it is agreed as follows:


1.
Incorporation of Certain Provision of the Retirement Agreement; No Double
Payments. Employee and Jacobs acknowledge and agree that the following
paragraphs of and exhibits to the Retirement Agreement are incorporated by
reference as if fully set forth in this Supplemental Release Agreement:
Resignation of Officer and Director Positions, and Termination of Executive
Severance Pay Plan Participation and Benefits, Management Incentive Plan and/or
Long Term Incentive Plan, Stock Incentives, Other Employee Benefits, Right to
Elect Continued Coverage, Non-Disclosure of Trade Secrets, Confidential and
Proprietary Information, Immunity Under the Defend Trade Secrets Act of 2016,
Defense and Indemnity Exception, Non-Disparagement, No Solicitation of Jacobs
Employees, No Solicitation of Jacobs Clients, Return of Company Property,
Sensitive Information, and Arbitration and the Exhibit A, Arbitration
Procedures. For the avoidance of any doubt, Employee acknowledges and agrees
that this Incorporation of Certain Provision of the Retirement Agreement; No
Double Payments paragraph does not create any obligation by Jacobs to make, or
create any right to Employee to receive, double payment(s) and/or provision(s)
of amounts and benefits already paid and/or provided to Employee under the
Retirement Agreement.



2.
Termination of Employment. Employee retired from Jacobs effective December 31,
2020 (the “Retirement Date”).



3.
Payment of Amounts Owed. Employee acknowledges that Jacobs will pay all
remuneration owed to him as a result of his employment with Jacobs through the
Retirement Date. Any outstanding expense reports for expenses incurred by
Employee in the course of his employment with Jacobs through the Retirement Date
will be paid to Employee in accordance with normal approval and payment
procedures. Accrued but unused paid time off (“PTO”) will be paid out in
accordance with standard practice.



4.
Termination Payment. Provided that Employee timely signs this Supplemental
Release Agreement, Employee shall receive a lump sum termination payment of
$10,000.00 (Ten Thousand Dollars and Zero Cents), less all applicable tax
withholdings and deductions, within 30 days of the Effective Date (as defined
below) of this Supplemental Release Agreement. Employee acknowledges that this
payment fully satisfies the Termination Payment provision of the Retirement
Agreement.



5.
Acknowledgment of Full Payment. Employee acknowledges that the payments and
arrangements described in the Retirement Agreement and in this Supplemental
Release Agreement shall constitute full and complete satisfaction of any and all
amounts properly due and owing to Employee as a result of his employment with
Jacobs and/or the termination of that employment upon the Retirement Date, and
that in the absence of the Retirement Agreement and this Supplemental Release
Agreement, Employee would not be entitled to, among other things, the payment(s)
and benefits specified in those agreements. Employee also affirms that he has
reported all hours worked as of the date he signs this Supplemental Release
Agreement and, except for any amounts outstanding as of the Effective Date of
this Supplemental Release Agreement associated with the Payments of Amounts Owed
paragraph, above, has been paid and/or has received all compensation, wages
(inclusive of overtime), bonuses, commissions, incentive pay and/or benefits
which are due and payable as of the date he signs this Supplemental Release
Agreement, and that in signing this Supplemental Release Agreement no other
services, monies, salary, wages, bonuses, benefits, incentive pay, severance pay
or other compensation are due or owing to him from Jacobs, except under the
Termination Payment provision above.



6.
Entire Agreement; Choice of Law. This Supplemental Release Agreement and the
Retirement Agreement constitute the entire agreements between the parties
pertaining to the subject matter contained therein and, except as explicitly set
forth in this Supplemental Release Agreement and the Retirement Agreement,
supersede all prior and contemporaneous agreements, representations, and
understandings of the parties. No provision of this Supplemental Release
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by Employee and Jacobs’ CEO. The
validity, interpretation, construction and performance of this Supplemental
Release Agreement shall be governed by the laws of the State of Texas (without
giving effect to its conflicts of laws, rules or principles) and no failure or
delay in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder. This Supplemental Agreement is deemed to have been drafted
jointly by the parties and any uncertainty or ambiguity shall not be construed
for or against any party based upon attribution of drafting to any party.



7.
Severability. The invalidity or unenforceability of any provision of this
Supplemental Release Agreement shall not affect the validity or enforceability
of any other provision of this Supplemental Release Agreement, which shall
remain in full force and effect.



8.
Release of Claims. In further consideration of the foregoing and the payments
and benefits under the Retirement Agreement, Employee (on behalf of himself and
his agents, heirs, successors, assigns, executors and/or administrators) hereby
releases and discharges Jacobs and its affiliated companies, subsidiaries, and
Employee Benefit Plans (as defined below) and their respective present and
former officers, directors, employees, shareholders, agents, representatives,
consultants, insurers, plan administrators, trustees, fiduciaries, attorneys,
successors and assigns (each individually a “Releasee” and collectively
“Releasees”) from any and all matters, claims, demands, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, whether in law or in
equity, which Employee has or may have against the Releasees. This release
includes, without limitation, all claims and causes of action, known or unknown
by Employee, arising out of or in any way connected with Employee’s employment
relationship with Jacobs through the Effective Date of this Supplemental Release
Agreement. This includes but is not limited to claims for damages, wages or
other relief arising under federal, state, or local laws prohibiting employment
discrimination and other unfair or unlawful treatment, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Lily
Ledbetter Fair Pay Act of 2009, the Family Medical Leave Act of 2008 (“FMLA”),
the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Equal Pay
Act of 1963, as amended, 29 U.S.C. § 206(d)(1)-(4), the Rehabilitation Act of
1974, 29 U.S.C. § 701, et seq., the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), as amended, § 46 U.S.C. § 300gg, et seq.,
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 29 U.S.C. § 1161,
et seq., Executive Order 11246, the Worker Adjustment and Retraining
Notification Act of 1988 (“WARN Act”), the Texas Commission on Human Rights Act,
including Tex. Lab. Code § 21.051 and § 21.055, the Texas payday law, the Texas
disability discrimination law, Texas whistleblower act, the Tennessee
Anti-Discrimination Act (a.k.a. Tennessee Human Rights Act) – Tenn. Code Ann.
§4-21-101 et seq., the Tennessee Public Protection Act (a.k.a. Tennessee
Whistleblower Protection and Smokers’ Rights Act) – Tenn. Code Ann. §50-1-304,
the Tennessee Statutory Provisions Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – Tenn. Code Ann. §50-1-801, the Tennessee
Equal Pay Act – Tenn. Code Ann. §50-2-201 et seq., the Tennessee Disability Act
– Tenn. Code Ann. §8-50-103, the Tennessee Occupational Safety and Health Act -
Tenn. Code Ann. §50-3-101 et seq., and the Tennessee Lawful Employment Act -
Tenn. Code Ann. §50-1-701 et seq.



This release also includes, without limitation, any claims based on any federal,
state, or local statute, law or ordinance of any jurisdiction relating to
employment, employment discrimination, termination of employment, wages or
benefits, contract (including, by way of example only, any of the Company’s
policies, practices and/or plans), and any and all common law claims, including
wrongful and/or retaliatory termination and/or discharge of employment claims,
contract or promissory estoppel claims, intentional infliction of emotional
distress claims, assault and battery claims, tort claims, including negligence
claims, personal injury claims, third-party claims, slander, libel, and/or
defamation claims, qui tam claims and whistleblower claims, and/or any other
claims based on any state statute or law, contract, covenant of good faith and
fair dealing, public policy or other theories, as well as any claim for
attorney’s fees and/or costs or other expenses or fees. For purposes of this
Supplemental Release Agreement, “Employee Benefit Plan” means any employee
benefit plan, as defined in ERISA Section 3(3), sponsored, or contributed to, by
Jacobs or any Releasee. Employee expressly understands that among the various
rights and claims being waived by him in this Supplemental Release Agreement are
those arising under the Age Discrimination in Employment Act, (29 U.S.C. § 621,
et seq.), as amended. Employee further warrants that he has not filed any claims
against any of the Releasees.


Nothing in this Supplemental Release Agreement prohibits Employee from filing a
charge or complaint with the National Labor Relations Board (“NLRB”), the
Occupational Safety and Health Administration (“OSHA”) or the Securities and
Exchange Commission (“SEC”), or a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation of a charge of
discrimination by the EEOC or any state fair employment practices agency. With
respect to any such filing, Employee understands and agrees that Employee is
waiving the right, and shall not seek, accept, or be entitled, to any monetary
relief or recovery (other than any applicable statutory award or fee that cannot
be waived as a matter of law), whether for himself/herself individually, or as a
member of a class or group, arising from, in connection with, or related to a
charge or complaint filed by Employee for himself/herself or as a representative
on behalf of others. Employee agrees that no lawsuit (federal or state) shall be
filed at any time by Employee against any of the Releasees based upon any claim
released above. In the event Employee breaches this promise by filing such a
lawsuit, Employee may be responsible for paying the attorney’s fees and costs
incurred by any and/or all of the Releasees in defending against the lawsuit, if
the lawsuit is brought in bad faith, or is frivolous and groundless, or if
recovery of fees is otherwise authorized by local, state or federal law. The
foregoing does not nullify the waiver and release by Employee nor limit any of
the Releasees’ rights and remedies.


9.
Consideration Period and Older Workers Benefit Protection Act of 1990 (OWBPA).
In compliance with the OWBPA, and by virtue of this Supplemental Release
Agreement, Employee has been advised of the legal requirements of the OWBPA, and
fully acknowledges and agrees as follows:

a.
Employee understands the terms and conditions of this Supplemental Release
Agreement;

b.
Employee has been advised of Employee’s right to consult an attorney to review
the Supplemental Release Agreement, and has either had the benefit of an
attorney throughout this process and has had an attorney review the Supplemental
Release Agreement or is aware of Employee’s right to do so and has knowingly
waived that right;

c.
Employee does not waive any rights or claims that may arise after the date the
Employee signs the Supplemental Release Agreement;

d.
Employee is receiving consideration under this Supplemental Release Agreement
beyond anything of value to which Employee is already entitled; and

e.
In order for this Supplemental Release Agreement to become effective, Employee
must timely return this Supplemental Release Agreement, signed and dated, within
the time set forth in this Consideration Period and Older Workers Benefit
Protection Act of 1990 (OWBPA) paragraph. Employee acknowledges that under the
Age Discrimination in Employment Act and/or OWBPA, Employee has twenty-one (21)
days within which to consider this Supplemental Release Agreement before
executing it. If, however, Employee executes this Supplemental Release Agreement
before the expiration of the 21-days consideration period, Employee acknowledges
that Employee has knowingly and voluntarily waived the consideration period and
further acknowledges that Employee has taken sufficient time to consider this
Supplemental Release Agreement before executing it. The Supplemental Release
Agreement must be signed, dated, returned to and received by the Company
(submitted to Jacobs, Joanne Caruso, Chief Legal and Administrative Officer,
Jacobs Engineering Group Inc., 1999 Bryan Street, Suite 1200, Dallas, Texas
75201 or by e-mail by .pdf (no picture images) to Joanne.Caruso@Jacobs.com) on
or before 11:59 p.m. PST on the twenty-first (21st) day of the review period.



10.
Revocation Period. This Supplemental Release Agreement shall not become binding
on Employee until seven (7) calendar days after Employee signs. During this
7-day period, Employee may revoke this Supplemental Release Agreement. Such
revocation must be in writing, submitted to Jacobs, Joanne Caruso, Chief Legal
and Administrative Officer, Jacobs Engineering Group Inc., 1999 Bryan Street,
Suite 1200, Dallas, Texas 75201, and received by Jacobs within said 7-day
period. Upon expiration of the 7-day period, Employee acknowledges that this
Supplemental Release Agreement becomes binding on Employee, which shall be
deemed the effective date (“Effective Date”).



11.
Individual Agreement. This Supplemental Release Agreement has been individually
negotiated and is not part of a group exit incentive or other termination
program.



12.
Legal Review and Sophisticated Parties. Employee, by signing below, acknowledges
that Jacobs has encouraged him to review the legal effect and implications of
this Supplemental Release Agreement with an attorney and carefully and
thoroughly review this Supplemental Release Agreement prior to signing. As a
senior executive and a sophisticated financially savvy party, Employee
acknowledges by signing this Supplemental Release Agreement that he reviewed
this Supplemental Release Agreement and understands its terms and conditions.



13.
Voluntary Agreement. EMPLOYEE UNDERSTANDS THAT THIS SUPPLEMENTAL RELEASE
AGREEMENT INVOLVES THE KNOWING AND VOLUNTARY RELEASE OF KNOWN AND UNKNOWN CLAIMS
BY EMPLOYEE AGAINST JACOBS. EMPLOYEE UNDERSTANDS THAT HE HAS THE RIGHT TO, AND
HAS BEEN GIVEN THE OPPORTUNITY TO, CONSULT WITH AN ATTORNEY OF HIS CHOICE.
EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN (AND HEREBY IS) ADVISED BY JACOBS THAT HE
SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS SUPPLEMENTAL RELEASE
AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS NOT BEEN DISCOURAGED OR
DISSUADED FROM CONSULTING WITH AN ATTORNEY BY JACOBS.





Executed at ____________________, this _________ day of _________, 202_.
(City, State)
    ______________________________________
Terence Hagen




Executed at ____________________, this _________ day of _________, 202_.
(City, State)



JACOBS ENGINEERING GROUP INC.

By: ______________________________________
                                                     
Name:    


Title: ____________________________________
    








Page 1




Retirement Transition Agreement